Citation Nr: 1809132	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lateral collateral laxity of the left knee (left knee instability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In January 2012, the Board denied entitlement to a disability rating in excess of 10 percent for the Veteran's left knee lateral collateral laxity.  In June 2014, after a Federal Circuit Court decision afforded the Veteran an opportunity to appeal the January 2012 denial of increase for the left knee lateral collateral laxity, the Board vacated the portion of its January 2012 decision pertaining to that issue.  The Veteran then testified in January 2015 before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities from the RO.

In June 2015 the Board remanded the left knee instability issue to the RO for further development.  The issue was subsequently returned to the Board which, in a March 2016 decision, denied the requested increased rating in excess of 10 percent for the Veteran's service-connected left knee lateral collateral laxity.  

The Veteran subsequently appealed the issue of left knee lateral collateral laxity to the Court of Appeals for Veterans Claims (Court), which issued a Joint Motion for Remand (JMR) in January 2017.  The JMR vacated the Board's March 2016 decision and remanded the left knee instability issue to the Board for further adjudication consistent with the terms of the JMR.  

The Board remanded the issue in a July 2017 decision for further action by the RO.  That action has been completed and the RO has returned the case to the Board for appellate review.  



FINDING OF FACT

Throughout the appeal period, the Veteran's left knee lateral collateral laxity has been manifested by complaints of pain, frequent locking, and no more than mild instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the left knee lateral collateral laxity disability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Increased Ratings 

The Veteran is currently rated under two separate disability evaluations for his left knee disability.  For left knee lateral collateral laxity, the Veteran is rated at 10 percent from May 31, 2006.  The Veteran is also rated at 10 percent for left knee musculoligamentous strain with meniscus tear from October 12, 2007.  Although the only disability on appeal in this decision is the left knee laxity, per the Court, it is necessary to discuss all aspects of the Veteran's rated knee conditions in order to comply with the terms of the JMR.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

As explained above the Veteran is rated at 10 percent for left knee laxity at 10 percent under Diagnostic Code (DC) 5257.  The Veteran is rated at 10 percent under DC 5260 for left knee strain with meniscal tear.  The January 2017 JMR instructed the Board to give adequate reasons and bases why DC 5259 did not apply to the case at hand.  The Board finds that DC 5259 is applicable in the present case; however, DCs 5257 and 5260 are also applicable and may not be combined with DC 5259 under the rules against pyramiding.  

To the extent that the JMR seeks an explanation for not awarding three separate ratings under Diagnostic Codes 5257, 5259, and 5260 for the Veteran's left knee symptoms, this would constitute impermissible pyramiding.  The Veteran was first assigned a compensable rating of 10 percent for his left knee disability with an effective date of May 31, 2006 for symptoms of lateral instability under DC 5260-5257.  In the same August 2006 decision, the RO explained that the Veteran had noncompensable limitation of motion, but the pain associated with flexion of the knee did not rise to the level contemplated for a 10 percent separate evaluation for functional loss under 38 C.F.R. § 4.40.  In a later decision, the RO granted a separate 10 percent evaluation with an effect date of October 12, 2007, for left knee strain with meniscal tear, based on pain associated with otherwise noncompensable limitation of motion.  In that decision, the RO separated the Veteran's left knee disabilities under two DCs, 5257 for laxity, and 5260 for left knee strain with pain on motion.  Those are the ratings currently in effect.  

The Board is bound by the precedential opinions of the General Counsel.  38 U.S.C. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2017).  The General Counsel has concluded in VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703, that DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  As such, because the Veteran is receiving a separate 10 percent rating under Diagnostic Code 5260 based on limitation of motion, compensating him a second time under a different diagnostic code would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

Likewise, since the Veteran is being compensated under DC 5257 for instability, manifested in symptoms such as his knee giving way or locking, compensating the Veteran under DC 5259 for those symptoms which are contemplated as residuals of meniscal conditions would also constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

The Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual instructs that a separate disability evaluation shall not be assigned for a meniscus disability under DCs 5258 or 5259 and limitation of motion of the same knee under DCs 5260 or 5261, because both meniscus DCs contemplate limitation of motion.  VA Adjudication Procedure Manual M21-1MR, pt. III, sub. pt. iv, ch. 4, § A.4.i.  In the same way, the Manual also instructs that separate evaluations shall not be assigned for lateral instability under DC 5257 and a meniscus disability under DCs 5258 or 5259, which also contemplate instability.  VA Adjudication Procedure Manual M21-1MR, pt. III, sub. pt. iv, ch. 4, § A.4.j.  

When manifestations of symptoms are separate and distinct between separate conditions, the prohibitions against pyramiding are not triggered.  See Murray v. Shinseki, 24 Vet. App. at 423 ("[t]he critical element is that none of the symptom[s] for any...  conditions is duplicative of or overlapping with the symptom[s] of the other...  conditions."  (quoting Esteban v. Brown, 6 Vet. App. 259, 262 (1994))).  In the present case, the record establishes that the Veteran's left knee instability and pain on limitation of motion arise from the same condition which resulted in meniscus debridement in the left knee during active service.  As such, a separate rating under DC 5259 in addition to the current two separate ratings under DCs 5257 and 5260 would not be appropriate.  

The Board finds that an increase beyond 10 percent for the Veteran's left knee instability is not warranted.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.  

The results of X-rays in August 2006 analyzed at a VA examination revealed a normal left knee.  The examiner noted 1-2+ lateral instability of the left knee from the neutral position and from 30 degrees of flexion.  The examiner noted a patellar abnormality with mild dislocation or subluxation and subpatellar tenderness.  There was no locking reported.  The meniscus was present.  

At a December 2007 VA examination, the Veteran's left knee was reported to have 1+ LCL laxity with snapping or popping and grinding.  Another X-ray dated December 2007 showed a normal left knee.  

The August 2009 VA examiner found "no appreciable laxity of the medial or lateral collateral ligaments."  

At the January 2015 hearing, the Veteran testified that his left knee gives out on him regularly and that his left leg is weaker.  However, at the August 2015 VA examination, the examiner found that the Veteran's muscle strength in the left knee was 5 out of 5 on all categories.  The Veteran tested to normal stability levels in the left knee except one category which he tested to "1+," the next available rating beyond normal.  

The Veteran was afforded another VA examination in June 2017.  The Veteran reported frequent joint locking in the left knee.  The examiner found that the Veteran's muscle strength in the left knee was 5 out of 5 on all categories.  The Veteran tested to normal stability levels in the left knee except one category which he tested to "1+," the next available rating beyond normal.  There was no ankylosis in the Veteran's left knee.  There was no muscle atrophy.  There was no recurrent subluxation.  

The Board acknowledges the Veteran's reports of his knee buckling or giving way; however, objective testing during VA examinations did not reveal levels of instability that could be described as moderate or severe under the diagnostic criteria.  As such, the 10 percent rating assigned under Diagnostic Code 5257 for mild lateral left knee instability is appropriate.  Likewise, objective testing has not shown that the Veteran has ankylosis in the left knee which is contemplated by DC 5256.  


ORDER

Entitlement to a disability rating of 10 percent for lateral collateral laxity of the left knee (left knee instability) is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


